Title: To George Washington from Colonel Lewis Duboys, 20 August 1776
From: Duboys, Lewis
To: Washington, George



May it please your Excellency
New Windsor [N.Y.]20th August 1776

I received your Excellency’s Letter of the 9th of August and agreeable to your Order have procured Returns of all the Officers of the Regiment under my Command of the Men inlisted by them (except three Captains who are at present in New York) The Number which as yet they have been able to inlist consists of thirty Men; 23 of which are well Armed and will be ready to march on Saturday next agreeable to your Excellency’s Order.
At a meeting of the Officers this Day they requested me to petition your Excellency that you would be pleased to order them into immediate Service at New York or wherever your Excellency may think fit. As the Country is very much drained of Men every Man that can any way be spared being already in the Service. they think that if they were in present Service they might not only have an Opportunity of exerting themselves to the utmost of their power, but might also compleat their Company’s out of the Militia whenever it is thought expedient to grant them that Liberty.
They all express the most ardent Zeal for the Service, and are unwilling to be Idle at this important Crisis. I am your Excellencys most Obedient humble Servant

Lewis Duboys

